KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 BRIDGETON, MO – November 3, 2008 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the third quarter of 2008 of ($3.2) million [($0.40) per share], versus a net loss of ($1.5) million [($0.18) per share], in the third quarter of 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss in the third quarter of 2008 of ($5.0) million [($0.62) per share], versus a net loss of ($0.8) million [($0.10) per share], in the same period of 2007.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($4.7) million [(10.7%) of net sales] in the third quarter of 2008, compared to an operating loss, as adjusted, of ($1.1) million [(2.2%) of net sales] in the same period in 2007.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. Katy also reported a net loss for the nine months ended September 30, 2008 of ($9.0) million [($1.13) per share], versus a net loss of ($4.0) million [($0.51) per share], for the nine months ended September 30, 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss for the nine months ended September 30, 2008 of ($12.6) million [($1.58) per share], versus a net loss of ($2.8) million [($0.35) per share], in the same period of 2007.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($13.2) million [(10.1%) of net sales] for the nine months ended September 30, 2008, compared to an operating loss, as adjusted, of ($3.2) million [(2.2%) of net sales] in the same period in 2007.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. During the third quarter of 2008, Katy reported restructuring and other non-recurring or unusual items of $0.1 million pre-tax [$0.01 per share] for activity from discontinued businesses.During the third quarter of 2007, Katy reported restructuring and other non-recurring or unusual items of $1.6 million pre-tax [$0.20 per share] for activity from discontinued businesses.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. For the nine months ended September 30, 2008, Katy reported restructuring and other non-recurring or unusual items of $0.6 million pre-tax [$0.08 per share], including activity from discontinued businesses of $1.0 million and severance, restructuring and related costs of $0.4 million offset by the loss on sale of assets of ($0.8) million.For the nine months ended September 30, 2007, Katy reported restructuring and other non-recurring or unusual items of $4.4 million pre-tax [$0.55 per share], including activity from discontinued businesses of $8.6 million offset by severance, restructuring and related costs of ($2.7) million and a loss on the sale of assets of ($1.5) million.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. Financial highlights for the third quarter of 2008, as compared to the same period in the prior year, included: · Net sales in the third quarter of 2008 were $44.4 million, a decrease of $4.8 million compared to the same period in 2007.Overall, the decrease of 9.8% resulted primarily from lower volumes within our Contico business unit, which sells primarily to mass merchant customers, due to our decision to exit certain unprofitable business lines particularly in the face of rising resin costs.In addition, our Continental business unit incurred a volume shortfall primarily from reduced activity within our food service distribution channel. · Gross margins were 6.5% in the third quarter of 2008, versus 11.3% in the third quarter of 2007.In 2008, our margins were adversely impacted by lower volume within the above business units along with material costs increases which were not fully recovered from the marketplace.In addition, the remaining factor impacting gross margins was an unfavorable variance incurred in our LIFO adjustment of $0.5 million. · Selling, general and administrative expenses were $1.0 million higher than the third quarter of 2007.The increase was primarily driven by higher costs associated with the Company’s self-insurance programs along with costs related to the Company’s plan to deregister its common stock under the Securities Exchange Act of 1934, as amended. · Debt at September 30, 2008 was $15.5 million [40% of total capitalization], versus $52.4 million [61% of total capitalization] at September 30, 2007.The decrease in the ratio of debt to total capitalization was principally due to the reduction of debt levels from the proceeds received on the sale of businesses in · Katy used free cash flow of $11.0 million during the nine month period ended September 30, 2008 versus using $13.9 million of free cash flow during the nine month period ended September 30, 2007.The free cash flow usage during 2008 was comparable to 2007 as the Company benefited from lower cash requirements from the discontinued businesses offsetting the lower operating performance in 2008.In addition, the Company benefited from a reduction in working capital levels due to the reduced volume.Free cash flow, a non-GAAP financial measure, is discussed further below. “The results of the third quarter were very reflective of the current economic environment,” said David J. Feldman, Katy’s President and Chief Executive Officer.“For the remainder of 2008, we are very focused on sales initiatives to improve volume while driving cost efficiencies within our current products.Our performance for the remainder of the year continues to be dictated by our ability to improve volume and to recoup, through price increases, the raw material cost changes that are presently being incurred by us and the rest of the industry,” added Mr. Feldman. Non-GAAP Financial Measures To provide transparency about measures of Katy’s financial performance which management considers most relevant, we supplement the reporting of Katy’s consolidated financial information under GAAP with certain non-GAAP financial measures, including Net Income (Loss), as adjusted, Net Income (Loss), as adjusted per share, Operating Income (Loss) and Operating Income (Loss) as adjusted, as a percentage of net sales, and Free Cash Flow.Details regarding these measures and reconciliations of these non-GAAP measures to comparable GAAP measures are provided in the “Reconciliations of GAAP Results to
